Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This communication is in response to the Applicants' communication dated December 28, 2021. Claims 1, 6 and 9 were amended. Claims 1-9 of the application are pending. This office action is made final.

Claim Objections

2.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

3.	Claims 1-9 are objected to because of the following informalities:  
 These claims have been written using declarative statements and not imperative statements. The claims mix functional descriptive language with non-functional descriptive language making it difficult to understand as to what is being claimed.  The claims are not presented in terms of claim limitations comprising only functional materials and presenting the non-functional materials using one or more “wherein” clauses.  The applicants are advised to follow the standard method of presenting claims using claim limitations comprising functional language only and use “wherein” clauses to separate non-functional material from functional material.


Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.  

4.1	Claim 1 is directed to:
A part procurement system for a construction machine comprising a control device performing procurement of a part required by a customer, wherein
to the control device, customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information,  which are stored in a file server, are inputted; and
the control device creates a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part compatibility table for disassembly when there is a part containing the required part, adds stock information, cost, lead time and additional work information about processing required to a part with mounting compatibility and a part that can 

Step 1 analysis
Claim 1 is directed to a part procurement system for a construction machine comprising a control device performing procurement of a part required by a customer, wherein
to the control device, customer's requirements information about the procured part inputted via a data input device, and at least BOM information …, CAD information … and part compatibility information,  .. are inputted; and
the control device creates a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part compatibility table for disassembly when there is a part containing the required part, adds stock information, cost, lead time and additional work information about processing required to a part with mounting compatibility and a part that can be used as an alternative part to the usable candidate table, and extracts candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted, and outputs a signal for displaying the extracted candidate parts on a display device as a 

Step 2A, prong 1 
In claim 1, the process of “to the control device, customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information, which are stored in a file server, are inputted” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information,  which are stored in a file server, are inputted” limitation falls under the category of a mental process in that a person could input customer's requirements information about the procured part …, and input at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information,  which are stored in a file server.  
In claim 1, the process of “the control device creates a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part compatibility table for disassembly when there is a part containing the required part, adds stock information, cost, lead time and additional work information about processing required to a part with mounting compatibility and a part that can be used as an alternative part to the usable candidate table, and extracts candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted, and outputs a signal for displaying the extracted candidate parts on a display device as a final candidate table based on the usable candidate table” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “the control device creates a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part compatibility table for disassembly when there is a part containing the required part, adds stock information, cost, lead time and additional work information about processing required to a part with mounting compatibility and a part that can be used as an alternative part to the usable candidate table, and extracts candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted, and outputs a signal for displaying the extracted candidate parts on a display device as a final candidate table based on the usable candidate table” limitation falls under the category of a mental process in that a person could create a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured 
Accordingly the claims recite an abstract idea.
 
Step 2A Prong Two

The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a control device”, “a data input device”, “a file server and “a display device”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)).  Lastly, the additional processes of “customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information,  which are stored in a file server, are inputted”, and “outputs a signal for displaying the extracted candidate parts on a display device.” may be considered additional elements which represent extra-solution activities (see MPEP 2106.05(g).).  

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements “a control device”, “a data input device”, “a file server and “a display device” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)).  In addition, the limitation of “customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information, which are stored in a file server, are inputted”, and “outputs a signal for displaying the extracted candidate parts on a display device.” are extra-solution activities which are considered insignificant, in that the limitations are just a nominal or tangential addition to the claim, and inputting data and displaying data are well-known.  The limitation therefore remains insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more.  Thus taken alone, the element does not amount to inventive concepts and significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

4.2	Dependent claims 2-8, recite the abstract ideas of:
(claim 2) the control device extracts or re-arranges the candidate parts based on past order record information about parts similar to the part required by the customer or past order record 
 (claim 3) the control device extracts a past trend list based on the past order record information about the parts similar to the part required by the customer or the past order record information about the parts ordered by the customer in the past, which are stored in the file server, and decides priority order of the candidate parts based on priority in the past trend list (a mental process in that a person could mentally extract a past trend list based on the past order record information about the parts similar to the part required by the customer or the past order record information about the parts ordered by the customer in the past, which are stored in the file server, and decide priority order of the candidate parts based on priority in the past trend list);
(claim 4) the control device performs plotting from the past trend list on a graph formed based on a desired priority to decide the priority (a mental process in that a person could mentally perform plotting from the past trend list on a graph formed based on a desired priority to decide the priority); 
(claim 5) the priority is selected from among a required price, a required delivery deadline and a quality for the procured part (a mental process in that a person could mentally select the priority from among a required price, a required delivery deadline and a quality for the procured part);

(claim 7) the control device creates a procured part compatibility table according to a classification of the procured part and creates the usable candidate table based on the procured part compatibility table (a mental process in that a person could mentally create a procured part compatibility table according to a classification of the procured part and create the usable candidate table based on the procured part compatibility table); 
(claim 8) the control device creates a procured part compatibility table according to a classification of the procured part and creates the usable candidate table based on the procured part compatibility table (a mental process in that a person could mentally create a procured part compatibility table according to a classification of the procured part and create the usable candidate table based on the procured part compatibility table).
 
These claims deal with ineligible abstract ideas (mental processes) and do not amount to inventive concepts and significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

4.3	Claim 9 is directed to:
A part procurement method for procuring a part required by a customer, the part procurement method comprising:

a candidate part extraction step of creating a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part compatibility table for disassembly when there is a part containing the required part, adding stock information, cost, lead time and additional work information about processing required to a part with mounting compatibility and a part that can be used as an alternative part to the usable candidate table, and extracting candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted at the input step; and
an output step of outputting a signal for displaying the candidate parts extracted at the candidate part extraction step on a display device as a final candidate table based on the usable candidate table.

Step 1 analysis
Claim 9 is directed to a part procurement method for procuring a part required by a customer, the part procurement method comprising:
an input step of inputting customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, 
a candidate part extraction step of creating a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part compatibility table for disassembly when there is a part containing the required part, adding stock information, cost, lead time and additional work information about processing required to a part with mounting compatibility and a part that can be used as an alternative part to the usable candidate table, and extracting candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted at the input step; and
an output step of outputting a signal for displaying the candidate parts extracted at the candidate part extraction step on a display device as a final candidate table based on the usable candidate table. Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Claim 9 comprises the same abstract limitations as claim 1 as described in Paragraph 4.1.  Therefore, it is rejected as containing only abstract ideas as claim 1. It is not patent eligible.
 
Claim Rejections - 35 USC § 103 - AIA 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-2, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi, K. (Japanese Invention Application Publication JP 2017-102651 A, Published June 2017), in view of Yoshiyasu et al. (Japanese Patent JP 2002092349 A Published March 2002), and further in view of Japanese Inventor 2 (Japanese Patent  JP 3873010 B2 Published January 2007), Martin et al. (WIPO  WO 03001310 A Published January 2003), and Koichi, Tanaka (Japanese Patent  JP 2010231408 A Published October 201). 

7.1	Katsuyoshi, K. teaches Parts procurement system.  Specifically, as per claim 1, Katsuyoshi, K. teaches a part procurement system for a construction machine comprising a control device performing procurement of a part required by a customer (Abstract, L1-2: a parts procurement system which operates along with a production control system to automatically order parts; L3-4: the parts procurement system is connected to a procurement source computer 
to the control device (Abstract, L3-4: the parts procurement system is connected to a procurement source computer and a procurement destination computer over a communication network), customer's requirements information about the procured part inputted via a data input device (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; L8-9: receives an order instruction from the procurement source computer after transmitting the price of paras estimate information; Page 4, Para 4, L1-7: the order creation unit creates an order sheet for the parts procurement source to approve the order based on the estimate information and transmits it to the procurement source computer; the order sheet is sent to the procurement computer  by email; the user access the input screen), and at least BOM information (Page 5, Para 6, L11-13: the BOM data is recorded with part identification information, quantity and supplier code) that is part table information, which are stored in a file server, are inputted (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; Page 3, Para 4, L4-7: the parts table receiving unit receives parts table data transmitted from the procurement source computer; a production management system and the parts procurement system operate together on a server computer; data input to the production management system is used; in the parts table, part identification information, part name, quantity, supplier etc. are recorded for each part necessary for the production of a finished product).

Katsuyoshi, K. does not expressly teach CAD information that is computer-aided design information which is stored in a file server, is inputted. Yoshiyasu et al. teaches CAD Katsuyoshi, K. with the teachings of Yoshiyasu et al. that included CAD information that is computer-aided design information which is stored in a file server, is inputted, because that would allow the CAD data of the part to be downloaded, once the specification of the part is determined; using the CAD data, the purchaser could conduct various studies on the CAD and then order the part (Page 5, Para 5, L1-4); and allow the purchaser to make various studies from the shape of the component once the CAD data of the component is downloaded to the terminal ( Page 10, Para 4, L4-6).. 
Katsuyoshi, K. and Yoshiyasu et al. do not expressly teach part compatibility information, which are stored in a file server, are inputted. Japanese Inventor 2 teaches part compatibility information, which are stored in a file server, are inputted (Page 1, Para 1, L1-3: a CAD  is used at the product design stage; the CAD data created by the CAD system includes the parts constituting the product, the quantity and number of those parts; Page 23, Para 5, L1-4: for each combination of materials, a table includes information indicating an allowable value of the combination ratio, ease of separation of the combination, compatibility of the combination and Katsuyoshi, K. and Yoshiyasu et al. with the teachings of Japanese Inventor 2 that included part compatibility information, which are stored in a file server, are inputted, because that would allow the evaluation result of the environmental load of the product to be reflected in the selection of the parts for manufacturing and for supporting reducing the environmental load (Page 2, Para 5, L5-8). 
Yoshiyasu et al. teaches the control device creates an usable candidate table (Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order candidates; Page 6, Para 5, L1-2: storing the order candidate of the purchaser who has performed the download of the CAD data; Page 7, Para 9, L1: the order candidate database stores information on parts that are likely to be ordered; Page 4, Para 2, Para 4, L3-4: Selecting a component from the order candidate list). 
Katsuyoshi, K. teaches preparing a required part (Abstract, L5: receives a parts table data and delivery time information of parts to be procured).
Katsuyoshi, K., Yoshiyasu et al. and Japanese Inventor 2 do not expressly teach the control device creates a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part compatibility table for disassembly when there is a part containing the required part with mounting compatibility. Martin et al. teaches the control device creates a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part Katsuyoshi, K., Yoshiyasu et al. and Japanese Inventor 2 with the teachings of Martin et al. that included the control device creating a usable candidate table that listed candidates for preparing a required part from a procured part compatibility table for a single item when a required part was a single-item part, a procured part compatibility table for assembly when the required part was an assembly part, and a procured part compatibility table for disassembly when there was a part containing the required part with mounting compatibility, because that would allow using the joining sequence comprising multiple stages, so assemblies would be made from components Huang et al. (Chinese Patent  CN 105930561 A Published September 2016): Page 2, Para 5, L4-6: determine that the first component and the second component have a matching relationship according to the matching model; Page 7, Para 1, L7-8: a mechanical structure comprises a plurality of parts and components that re combined together to form a larger assembly; L12-13: assembly can be a simple component or can be relatively complex, itself having a hierarchical structure of components; Para 5, L3 to Page 8, Para 1, L4: a common hierarchical structure is composed of the product assembly and sub-assembly and components e.g., a product assembly of a vehicle includes a plural components including a four wheel assembly; the sub-assembly of each vehicle comprise a tire, a rim, bolt and screw cap and many more parts; parts of any layer have one or more connection points; Page 8, Para 4, L8-9: obtain the geometry, purchase and relevant design information; L11-12: geometric data, purchase data, engineering and processing rules and assembly rules.
Katsuyoshi, K. teaches the control device adds stock information (Page 3, Para 2, L1-3: The parts inventory database stores presence or absence of stock) and cost (Abstract, L5-6: acquires the price of parts for a recipient of the parts from database for each of the parts; L7-8: generates cost estimate information for he parts to bet transmitted to the procurement source computer); and a part that can be used as an alternative part to the usable candidate table (Page 3, Para 3, L1-3: the substitute part database stores parts that are substitutes for the parts stored in the part inventory database). 
Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2 and Martin et al. do not expressly teach the control device adds lead time and additional work information about processing required to a part. Koichi, Tanaka teaches lead time (Page 1, Para 3, L1-2: the Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2 and Martin et al. with the teachings of Koichi, Tanaka that included the control device adding lead time and additional work information about processing required to a part, because that would allow the optimum part to be selected in consideration of the lead time required to obtain the replacement part of the memory (Page 1, Para 3, L1-2). 
Yoshiyasu et al. teaches the control device extracts candidate parts including candidates for the part required by the customer (Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order candidates; Page 6, Para 5, L1-2: storing the order candidate of the purchaser who has performed the download of the CAD data; Page 7, Para 9, L1: the order candidate database stores information on parts that are likely to be ordered), based on the CAD information (Abstract, L5-6: a CAD database storing CAD data for every part and selecting means to provide CAD data in response to a requirement; Page 1, Para 2, L1-3: the parts sales system provides CAD  data based on information provided through communication means; Para 3, L2-5: the parts sales system allows a purchaser to select and purchase a desired part; the parts information database and the CAD database store a plurality of parts information; a plurality of CAD data are Japanese Inventor 2 teaches the control device extracts candidate parts based on the part compatibility information that have been inputted (Page 1, Para 1, L1-3: a CAD  is used at the product design stage; the CAD data created by the CAD system includes the parts constituting the product, the quantity and number of those parts; Page 23, Para 5, L1-4: for each combination of materials, a table includes information indicating an allowable value of the combination ratio, ease of separation of the combination, compatibility of the combination and whether or not the combination is marketable).
Katsuyoshi, K. teaches the control device extracts alternatives for the part (Page 3, Para 3, L1-3: the substitute part database stores parts that are substitutes for the parts stored in the part inventory database), based on the BOM information that have been inputted (Page 5, Para 6, L11-13: the BOM data is recorded with part identification information, quantity and supplier code), and outputs a signal for displaying on a display device (Page 4, Para 4, L10-12: parts for which estimated prices of both the originally designated parts and alternative parts are displayed, only one of them can be selected in the ordering table; Page 6, Para 3, L12-13: when there are alternative parts, their part codes are displayed in the same frame and only one can be selected) the extracted candidate parts as a final candidate table based on the usable candidate table (Page 5, Para 2, L4-5: with respect to a part for which an alternative part is selected, order processing is performed only for the selected part; Page 6, Para 3, L15-18: the operator of the procurement computer confirms the estimated price and delivery date  from the order list and selects one if there are alternative parts and confirms the order).

Per claim 2: Yoshiyasu et al. teaches the control device extracts or re-arranges the candidate parts (Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order 
Katsuyoshi, K. teaches the control device extracts or re-arranges the candidate parts which are stored in the file server (Page 5, Para 2, L4-5: with respect to a part for which an alternative part is selected, order processing is performed only for the selected part; Page 6, Para 3, L15-18: the operator of the procurement computer confirms the estimated price and delivery date  from the order list and selects one if there are alternative parts  and confirms the order; Page 2, Para 3, L2-5:in the ordering network, a server computer including a parts procurement system, a procurement computer and a plurality of parts are provided; Para 5, L3-6: the parts procurement system includes a parts inventory database, a substitute parts database, a parts table accepting unit, a schedule accepting unit, a supplier specific parts organizing unit and parts information). 

Per claim 6: Yoshiyasu et al. teaches the control device judges a candidate satisfying the requirements information from the usable candidate table (Page 4, Para 5, L4-5: the component sales system includes component information storage unit that stores the specification of the 

Per claim 7: Japanese Inventor 2 teaches the control device creates a procured part compatibility table (Page 1, Para 1, L1-3: a CAD  is used at the product design stage; the CAD data created by the CAD system includes the parts constituting the product, the quantity and number of those parts; Page 23, Para 5, L1-4: for each combination of materials, a table includes information indicating an allowable value of the combination ratio, ease of separation of the combination, compatibility of the combination and whether or not the combination is marketable) and creates a procured part based on the procured part compatibility table (Page 1, Para 1, L1-3: a CAD  is used at the product design stage; the CAD data created by the CAD system includes the parts constituting the product, the quantity and number of those parts; Page 23, Para 5, L1-4: for each combination of materials, a table includes information indicating an allowable value of the combination ratio, ease of separation of the combination, compatibility of the combination and whether or not the combination is marketable)..Yoshiyasu et al. teaches the control device creates a procured part according to a classification of the procured part (Page 11, Para 5, L1-2: the specification selection form has a content corresponding to the category of the selected component) and creates the usable candidate table (Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order candidates; Page 6, Para 5, L1-2: storing the order candidate of the purchaser who has performed the download of the CAD data; Page 7, Para 9, L1: the order candidate database stores information on parts that are likely to be ordered).

supra.  Claim 9 is a method claims reciting the same limitations as Claim 1, as taught throughout by Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2, Martin et al. and Koichi, Tanaka.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi, K. (Japanese Invention Application Publication JP 2017-102651 A, Published June 2017), in view of Yoshiyasu et al. (Japanese Patent JP 2002092349 A Published March 2002), and Japanese Inventor 2 (Japanese Patent JP 3873010 B2 Published January 2007), Martin et al. (WIPO  WO 03001310 A Published January 2003), and Koichi, Tanaka (Japanese Patent  JP 2010231408 A Published October 201) and further in view of Kosuke et al. (Japanese Patent JP 2006163843 A Published June 2006). 

8.1	As per claim 3, Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2, Martin et al. and Koichi, Tanaka teach the part procurement system according to claim 2. Yoshiyasu et al. teaches the control device extracts a past trend list (Page 3, Para 4, L1-3: in the parts sales system is provided an order history soring means storing the order  history of the purchaser and an order assist means providing an order history of the purchaser in response to a request; Para 5, L2: many purchaser re-purchase parts purchased in the past; L4-5: the order can be made with reference to the order history, so the purchaser can easily place an order) based on the past order record information about the parts similar to the part required by the customer or the past order record information about the parts ordered by the customer in the past, which are stored in the file server (Page 3, Para 4, L1-3: in the parts sales system is provided an order history soring means storing the order  history of the purchaser and an order assist means providing an order 

Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2, Martin et al. and Koichi, Tanaka do not expressly teach the control device decides priority order of the candidate parts based on priority in the past trend list. Kosuke et al. teaches the control device decides priority order of the candidate parts based on priority in the past trend list (Abstract, L4-6: if the customer designated parts are lower in priority of authorization status than an the alternative common parts, the alternative common parts are registered on an alternative proposal; Page 1, Para 3, L1-2: a component part data storage unit records part table data relating to the customer specified parts that constitute the product; L3-4: it records data related to priority for common parts having common characteristics; Page 17, Para 6, L4-7: if the priority of the qualification status of the customer specified part is lower than the qualification status of the substitute common part, the substitute common part is registered in the alternative proposal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2, Martin et al. and Koichi, Tanaka with the teachings of Kosuke et al. that included the control device deciding priority order of the candidate parts based on priority in the past trend list, because that would allow data related to the alternative proposal to be generated based on the extracted data relating to the replaceable common part (Page 2, Para 1, L7-8). 

s 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi, K. (Japanese Invention Application Publication JP 2017-102651 A, Published June 2017), in view of Yoshiyasu et al. (Japanese Patent JP 2002092349 A Published March 2002), Japanese Inventor 2 (Japanese Patent JP 3873010 B2 Published January 2007) Martin et al. (WIPO  WO 03001310 A Published January 2003), Koichi, Tanaka (Japanese Patent  JP 2010231408 A Published October 201)  and Kosuke et al. (Japanese Patent JP 2006163843 A Published June 2006), and further in view of Japanese Inventor 1 (Japanese Patent JP 3794044 B2 Published July 2006). 

9.1	As per claim 4, Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2, Martin et al., Koichi, Tanaka and Kosuke et al. teach the part procurement system according to claim 3. Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2, Martin et al., Koichi, Tanaka and Kosuke et al.  do not expressly teach that the control device performs plotting from the past trend list on a graph formed based on a desired priority to decide the priority. Japanese Inventor 1 teaches that the control device performs plotting from the past trend list on a graph formed (Page 5, Para 3, L13-14: the graph button is used for displaying cost in a graph), based on a desired priority to decide the priority (Page 5, Para 3, L15-16: displaying alternative parts having specification equivalent to the selected parts in the order of cost). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katsuyoshi, K., Yoshiyasu et al., Japanese Inventor 2, Martin et al., Koichi, Tanaka and Kosuke et al. with the teachings of Japanese Inventor 1 that included the control device performing plotting from the past trend list on a graph formed based on a desired priority to decide the priority, because that would allow to perform an economic calculation or 

Per claim 5: Japanese Inventor 1 teaches that the priority is selected from among a required price (Page 5, Para 3, L15-16: displaying alternative parts having specification equivalent to the selected parts in the order of cost), and a quality for the procured part (Page 5, Para 3, L15-16: displaying alternative parts having specification equivalent to the selected parts in the order of cost). Katsuyoshi, K. teaches that the priority is selected from among a required delivery deadline (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; Page 3, Para 5, L1-2: the schedule receiving unit receives schedule data tin which parts delivery time information transmitted by the procurement source computer is recorded). 

Per claim 8: Katsuyoshi, K. teaches wherein the requirements information (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; L8-9: receives an order instruction from the procurement source computer after transmitting the price of paras estimate information; Page 4, Para 4, L1-7: the order creation unit creates an order sheet for the parts procurement source to approve the order based on the estimate information and transmits it to the procurement source computer; the order sheet is sent to the procurement computer  by email; the user access the input screen) and a delivery deadline (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; Page 3, Para 5, L1-2: the Yoshiyasu et al. teaches a part number (Page 13, Para 6, L1: part number of the part). Japanese Inventor 2 teaches a quantity (Page 1, Para 1, L2-3: the CAD data created by the CAD system includes the parts constituting the product, the quantity and number of those parts). Kosuke et al. teaches a required price (Page 9, Para 2, L9: price specified for the part of the ordered part data). Japanese Inventor 1 teaches a quality for the procured part (Page 5, Para 3, L15-16: displaying alternative parts having specification equivalent to the selected parts in the order of cost).

Response to Applicant’s Arguments

10. 	Applicant's claim amendments and arguments filed on December 28, 2021 have been fully considered.  Claim rejections under 35 USC 101 and 35 USC103 (a) have been updated in this office action in response to applicant’s amendments and arguments.

10.1 	As per the applicant’s argument that “claim 1 is not merely directed to simply mental processes and, even if mental processes are included in the claims, they are integrated into a practical application; The 2019 Revised Patent Subject Matter Eligibility Guidance explains that a claim that recites a judicial exception is not "directed to" the judicial exception if the judicial exception is "integrated into a practical application" of the judicial exception; even if claim 1 is considered to include any judicial exception, such a judicial exception would clearly be "integrated into a practical application" and, as a result, claim 1 is not directed to the judicial exception”, the Examiner respectfully disagrees. The Examiner takes the position that the claim 

10.2 	As per the applicant’s argument that “The claimed invention provides a part procurement system and  a part procurement method capable of quickly coping with various malfunctions of a construction machine and shortening down time; to achieve the above object, part category is divided into a single-item part, an assembly part, and a disassembly part when there is a part containing a required part, and in addition to a procured part, a mounting compatible part, an upper part including a procured part, and a part that can be used as a substitute part by adding processing are included in the target of part candidates, and the information above is put in the usable candidate table to make part information easy to compare and to expand choices of parts; In rejecting claim 6, the Examiner combines Katsuyoshi, Konishi, Yoshiyasu, Japanese Inventor 2 and Koichi; this combination of references fails to disclose or suggest all the limitations of claim 1; Katsuyoshi and Konishi do not expressly teach CAD information that is computer-aided design information which is stored in a file server; Katsuyoshi, Konishi and Yoshiyasu do not expressly teach part compatibility information; Katsuyoshi, Konishi, Yoshiyasu and Japanese Inventor 2 do not expressly teach that the control device adds additional work information and lead time of the procured part to the usable candidate table; Koichi, Tanaka teaches the control device adds additional work information, extracting the lead time for disassembling the searched product and taking out the same part as the missing part or Koichi may disclose the lead time required to obtain a part, identify a missing part and identify a substitute part. such disclosure cannot be combined with the remaining references to disclose the presently claimed limitations of claim 1, namely creating a usable candidate table and final candidate table as claimed; the attempted combination of references based on the previous claims involves hindsight reasoning based on Applicant's claims as one of ordinary skill in the art would not be motivated to try to combine them in the manner asserted absent using Applicant's claims as a template”, the Examiner respectfully disagrees. 

Yoshiyasu et al. teaches the following:
Page 4, Para 2, Para 4, L3-4: Selecting a component from the order candidate list.
Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order candidates; 
Page 6, Para 5, L1-2: storing the order candidate of the purchaser who has performed the download of the CAD data; 
Page 7, Para 9, L1: the order candidate database stores information on parts that are likely to be ordered; 

The Examiner interprets this as teaching the control device creates an usable candidate table.

Martin et al. teaches the following:
Page 1, Para 1, L7-8: part objects comprise components, assemblies units and devices that are constructed; 

Page 5, Para 1, L3-4: physical objects comprise a large number of partial objects and thus a large number of design elements; L41-42: specify a component that is installed in an assembly at a certain point; 
Page 7, Para 2, L18-19: it is checked if two design elements are compatible with one another; 
Page 15, Para 1, L40-45: the order of joining the partial objects pre-determined; the joining sequence is a tree structure, which indicates the order in which the further physical object is composed of partial objects, in particular components and assemblies; the joining sequence comprises multiple stages, since assemblies are made from components and other assemblies are made from these assemblies and ultimately the further physical object; 
Page 18, Para 1, L35-37: a detailed description list all design elements that are compatible with part objects at different design stage and construction status.

The Examiner interprets this as teaching the control device creates a usable candidate table that lists candidates for preparing a required part from a procured part compatibility table for a single item when a required part is a single-item part, a procured part compatibility table for assembly when the required part is an assembly part, and a procured part compatibility table for disassembly when there is a part containing the required part with mounting compatibility.

Koichi, Tanaka teaches the following:
Page 1, Para 3, L1-2: the optimum part is selected in consideration of the lead time required to obtain the replacement part of the memory; 
Page 5, Para 4, L1-2: extracting the purchase lead rime required for purchasing the part; 
Page 7, Para 1, L3-5: the determining unit refers to the alternative candidate table and determines the alternative candidate having the smallest lead time as an alternative part; 
Page 5, Para 3, L1-4: extracting the disassembled lead time for disassembling the searched product and taking out the same part as the missing part or another part that can be substituted for the missing part.

The Examiner interprets this as teaching lead time and additional work information about processing required to a part.

Katsuyoshi, K. teaches the following:
Page 3, Para 3, L1-3: the substitute part database stores parts that are substitutes for the parts stored in the part inventory database; 
Page 4, Para 4, L10-12: parts for which estimated prices of both the originally designated parts and alternative parts are displayed, only one of them can be selected in the ordering table; 
Page 6, Para 3, L12-13: when there are alternative parts, their part codes are displayed in the same frame and only one can be selected;

Page 6, Para 3, L15-18: the operator of the procurement computer confirms the estimated price and delivery date  from the order list and selects one if there are alternative parts and confirms the order.

The Examiner interprets this as teaching the control device extracts alternatives for the part and outputs a signal for displaying on a display device extracted candidate parts as a final candidate table based on the usable candidate table.

ACTION IS FINAL

11.	Applicant’s claim amendments and arguments necessitated updated 103 rejections presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/

	Art Unit 2148
	January 15, 2022